Title: To Benjamin Franklin from Louis Clouet, 3 August 1778
From: Clouet, Louis
To: Franklin, Benjamin


Monsieur
Paris le 3 aoust 1778.
Je viens de recevoir une lettre dattée d’york towne en pensilvanie du 7 fevrier de cette année du sieur Fouquet maitre poudrier au service de france qui est passé en 1776 à celui des Etats unis de l’amerique. Sa lettre est accompagnée de trois effets sur vous montant à 1460 l.t. qui lui ont été fournis par les Etats. Ayez la bonté de me mander quelle est la personne chargée de les acquitter et dans quel lieu et à quelle heure je peux en envoyer recevoir le montant.
Le sieur fouquet se loue Beaucoup des Bontés et de la confiance qui lui sont accordés par les Etats et il fait tout ce qu’il peut pour s’en rendre digne. C’est parce que je le connoissois pour un homme sage, tres honnete et tres intelligent que la regie des poudres de france à cru faire un bon present aux Etats unis en lui accordant un congé. Ce particulier a laissé en france sa femme avec deux enfans. La femme est morte il y a six mois il n’en est pas encore instruit. La regie prend soin du plus jeune des enfans et j’ay pris l’ainé chez moi. Vous sentez Monsieur combien il est important pour ce pere qu’il recoive de mes nouvelles, et qu’il puisse me faire passer les fonds qui proviendront de ses Economies. Permettez moi de vous adresser les lettres que je serai dans le cas de lui ecrire afin que j’aye plus de certitudes qu’elles lui parviendront.

J’ay lieu de croire que vous ne me refuserez pas ce service et que vous voudrez bien etre persuade de celui que j’ay cherché à rendre aux Etats unis aujourd’huy nos alliés. J’ay l’honneur d’etre avec les sentimens de consideration d’estime et de respect qui vous sont dus, Monsieur, Votre tres humble et tres obeissant serviteur
Clouetregisseur général pour le Roy despoudres et Salpêtres à l’arsenal
 
Addressed: Monsieur le Docteur Franklin à Passy
Endorsed: Closse abt a Powder Maker
Notation: 3. Aout 1778.
